Citation Nr: 9917911	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1966 to 
August 1969 and February 1972 to September 1979.  

In May 1981, the RO denied the veteran's original claim of 
service connection for an acquired psychiatric disability.  
The veteran was notified of this determination, but did not 
file a timely appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1997 decision of the RO, which, in 
part, determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  

The veteran originally appealed the denial to reopen the 
claim of service connection for rhinoplasty with septoplasty.  
However, at his February 1999 hearing, the veteran submitted 
a written statement withdrawing the appeal of this issue.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  New evidence that bears directly and substantially on the 
veteran's claim of service connection for an acquired 
psychiatric disability and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been presented.  

3.  The veteran has presented a claim of service connection 
for an acquired psychiatric disability which is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for an innocently 
acquired psychiatric disability.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an innocently acquired 
psychiatric disability.  38 U.S.C.A. §§ 1110, 5107(a), 7105 
(West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the May 1981 rating decision, the RO 
considered evidence including the veteran's service medical 
records and VA outpatient treatment records, reflecting 
treatment from October 1979 to November 1980.  

A careful review of the service medical records shows that, 
on entrance examinations in September 1966 and January 1972, 
the veteran was reported to be psychiatrically normal.  The 
veteran indicated that he had never had depression, excessive 
worry or nervous trouble of any sort.  In March 1976, the 
veteran was reported to be referred for psychiatric 
evaluation because he had exposed himself.  The veteran 
reported that this had been happening since he was 12 years 
old.  In May 1979, the veteran was reported to be having 
anxiety about incidents involving the molestation of a girl 
and a previous incident of exhibitionism.  He was diagnosed 
with anxiety reaction.  On a hospital summary, reflecting 
treatment from May 1979 to June 1979, the veteran was 
diagnosed with depressive reaction manifested by symptoms of 
depression, such as insomnia and suicidal ideations 
precipitated under stress of alleged incidents of sexual 
misbehavior, predisposition and previous history of sexual 
problems.  His impairment was reported to be of a mild to 
moderate degree.  In July 1979, the veteran was diagnosed 
with inadequate personality, manifested by depression and 
suicidal rumination, representing an ineffectual emotional 
response to an allegation of molestation of a female, which 
was the second recurrence of a similar nature.  Depression 
and all symptoms were reported to all be resolved but his 
personality was reported to remain the same.  On discharge 
examination in July 1979, the veteran was reported to have an 
inadequate personality.  The veteran reported that he had 
trouble sleeping, nervous problems and depression.  

Received in October 1979 was the veteran's claim of service 
connection for anxiety and nervous condition.

In October 1979, a VA outpatient treatment record reported 
that the veteran had been feeling depressed and that he could 
not sleep.  He was assessed, in part, with anxiety and 
history of depression.  

In March 1980, a VA Social Services record revealed that the 
veteran was assessed with characterological problems and 
difficulties with anxiety and depression.

On VA examination in November 1980, the veteran was reported 
to have had a very definite psychotic episode prior to being 
discharged from service.  He was reported to be slightly 
depressed and to have a mild to moderate level of anxiety.  
The veteran was diagnosed with chronic paranoid 
schizophrenia, in partial remission, sexual deviation and 
pedophilia.

The evidence submitted since the May 1981 decision includes 
VA outpatient treatment records, reflecting treatment from 
April 1994 to October 1996; an August 1994 police report; a 
December 1995 statement by the U.S. Postal Service; personal 
hearing testimony at the RO, dated in October 1996; 
additional service records; duplicate copies of service 
medical records, reflecting treatment from June 1979 to July 
1979; and personal hearing testimony from a hearing before a 
Member of the Board, dated in February 1999.  

In June 1994, a VA outpatient treatment record assessed the 
veteran with major depression.  

In July and September 1994, VA outpatient treatment records 
reported that the veteran had improved mood and affect and 
was diagnosed with major depression, in partial remission.  

In August and October 1996, VA outpatient treatment records 
reported that the veteran was depressed, tearful and socially 
withdrawn and that he had low self esteem and insomnia.  He 
was assessed with recurrent major depression.  

During a hearing at the RO in October 1996, the veteran 
reported that he had been depressed in service.  He reported 
that memories of his service brought on his depression.  He 
indicated that he took medication so that he could sleep.  

During a hearing before this Member of the Board in February 
1999, the veteran reported that he had been on medication in 
service for depression, anxiety and suicidal thoughts.  He 
reported that he had not had treatment or hospitalization for 
a psychiatric disorder prior to service, or between his 
periods of service, and that he had first had symptoms in 
July 1979.  He reported that he started receiving treatment 
for depression and anxiety as soon as he was discharged from 
service.  He indicated that he had not worked for over three 
years because of his depression.


II.  Analysis

A.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for an acquired psychiatric 
disability in May 1981.  This decision is final and the claim 
of service connection may not be reopened and reviewed on a 
de novo basis unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1104, 20.1105 (1998).

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.

Thus, in the present case, new and material evidence must 
have been submitted since the May 1981 decision in order to 
reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that, other than 
the duplicate copies of service medical records, the 
additional evidence that was submitted subsequent to the May 
1981 decision is new.  In addition, there is new evidence, 
particularly the VA outpatient treatment records, that is 
relevant to the claim of service connection and instrumental 
in ensuring a complete evidentiary record for evaluation of 
the claim.  See Hodge, supra.  

On VA outpatient treatment records, reflecting treatment from 
June 1994 to October 1996, the veteran was reported to be 
diagnosed with major depression.  When taken in the context 
of his testimony at the recent hearings, the Board finds that 
this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  Thus, 
since new and material evidence has been submitted, the 
veteran's claim of service connection is reopened.  


B.  Well-Groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The Board notes that the veteran has not submitted a specific 
medical opinion attributing a current demonstration of a 
psychiatric disability to service.  However, the veteran's 
service medical records showed that, on a hospital summary 
reflecting treatment from May 1979 to June 1979, he had 
depressive reaction manifested by symptoms of depression, 
such as insomnia and suicidal ideations that were 
precipitated under stress of alleged incidents of sexual 
misbehavior, predisposition and previous history of sexual 
problems.  On discharge examination in July 1979, the veteran 
was reported to have an inadequate personality and the 
veteran indicated that he had had nervous problems and 
depression.  Because the veteran was reported to have 
depression shortly before his discharge from service and he 
filed his claim of service connection for a psychiatric 
disability shortly after his discharge from service, the 
Board finds that the claim is well grounded.  See Watai v. 
Brown, 9 Vet. App 441, 443 (1996); Hampton v. Gober, 10 Vet. 
App. 481, 482 (1997).

The Board also notes that, on VA examination in November 
1980, or approximately four months following his discharge 
from service, the veteran was reported to have had a very 
definite psychotic episode before being discharged from 
service.  He was diagnosed with chronic paranoid 
schizophrenia, in partial remission, sexual deviation and 
pedophilia.  

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disability and as the claim is well grounded, the 
appeal is allowed subject to further action as discussed 
hereinbelow.  



REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed psychiatric disability since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and likely etiology 
of the claimed psychiatric disability.  
All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran is 
currently suffering from innocently 
acquired psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  

3.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

